DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 requires that the first and second spring are “transverse to the longitudinal axis” however the specification describes springs 48, 46 which are offset from and are not oriented across the longitudinal axis 38 (see Fig. 10 for example). The incongruity between the specification and the claims rendering the limitations unclear. For purposes of examination, it will be interpreted that a longitudinal axis each of the springs are transverse to the longitudinal axis. 
Claim 20 is rendered indefinite by use of “transverse” in the context of the mating surfaces for the same reasons set forth above for claim 4. Further, the claim requires both “the third and fourth mating surfaces” be transverse to both “the first and second mating surfaces” which conflicts with what is described in the specification further rending the claim indefinite. The drawings appear to show a third mating surface 78 which is transverse to a first mating surface 96 since they are positioned on opposing upper/lower portions on left lobe 92 (see Figs. 10 and 11) and a fourth surface 80 which is transverse to a second mating surface 98 since they are positioned on opposing upper/lower portions on right lobe 94 (see Figs. 10 and 11). The incongruity between the specification and the claims 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,500,421 B1 to Geissele (“Geissele”).
Regarding claim 19, Geissele discloses a charging handle (108, Figs. 5-7) for a firearm, the charging handle comprising: 
a base 184 having an upper body portion (annotated below) and a lower body portion (annotated below) that is spaced apart from and below the upper body portion (best shown in Fig. 8); 
a shaft 134 having a proximal end portion (adjacent hook arm 188) that extends from the base and a distal end portion 156 that is configured to engage a bolt carrier of the firearm (“bolt assembly engaging portion 156”), the shaft 134 defining a longitudinal axis (annotated below) that extends through the proximal end portion (adjacent hook arm 188) of the shaft and the distal end portion 156 of the shaft, the shaft 134 defining a forward direction (annotated below) that extends from the proximal end portion of the shaft toward the distal end portion of the shaft and defining outward directions (annotated below) that horizontally extend orthogonal to and away from the longitudinal axis; 
a latch 186 that is configured to selectively engage an upper receiver of the firearm, and is configured to transition between a latched configuration (as shown in Fig. 4) and an unlatched configuration (as shown in Fig. 6); 
130 that is pivotably coupled (via pin 242) to the base 184 and configured to move the latch 186 into and out of engagement with the upper receiver (via engagement of latch arm 203 by latch slot 202); 
a second/right lever 132 that is pivotably coupled (via pin 246) to the base 184 and configured to move the latch 186 into and out of engagement with the upper receiver (via engagement of second projection 262 with first projection 258); 
wherein the lower body portion (annotated below) defines a first mating surface (annotated below), a second mating surface (annotated below), the first and second mating surfaces being arranged in a plane that is substantially vertical (see Figs. 4 and 7), the first mating surface being configured to contact the first lever 130 when a user pulls the first lever (as shown in Fig. 6), the second mating surface being configured to contact the second lever 132 when the user pulls the second lever (as shown in Fig. 6), 
wherein the upper body portion (annotated below) defines a third mating surface (annotated below) and a fourth mating surface (annotated below), the third mating surface being configured to contact the first lever 130 when the user pulls the first lever (see Figs. 4 and 6), the fourth mating surface being configured to contact the second lever 132 when the user pulls the second lever (see Figs. 4 and 6).
Regarding claim 20, Geissele further discloses wherein the first and second mating surfaces (annotated below) are arranged transverse to the longitudinal axis (see Figs. 6 and 7 below, wherein an a plane defined by each surface crosses the longitudinal axis), and the third and fourth mating surfaces are transverse to the first and second mating surfaces (wherein a plane defined by the third surfaces crosses a plane defined by the second surface; and wherein a plane defined by the fourth surface crosses a plane defined by the first surface).

    PNG
    media_image1.png
    970
    1185
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) at least third and fourth mating surfaces intersecting a plane defined by first and second mating surfaces 
	Geissele (applied above) is considered the most relevant known prior art who teaches a pair of mating surfaces on either side of the charging handle’s longitudinal axis, each surface of the pair coplanar with one another. Geissele does not suggest reorientation of the mating surfaces and the prior art fails to make such a modification obvious.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JOSHUA T SEMICK/Examiner, Art Unit 3641